Case 1:20-cr-00040-DSC Document 3 Filed 09/08/20 Page 1 of 4

FILED

  

|
IN THE UNITED STATES DISTRICT COURT SEP - 8 2020
ERK U.S DIST RIC | .
FOR THE WESTERN DISTRICT OF ornnsvivieih og’ OF p ENN viguRr
SE VARA
,
UNITED STATES OF AMERICA ) |
)
Vv. ) Criminal No. Erie
)
TYVARH NICHOLSON )

a on

INDICTMENT MEMORANDUM

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,

United States Attorney for the Western District of Pennsylvania, and Christian A. Trabold,

Assistant United States Attorney for said District, and submits this Indictment Memorandum to

— the Court:

IL. THE INDICTMENT

A federal grand jury returned a two-count Indictment against the above-named

defendant for alleged violations of federal law:

COUNT OFFENSE/DATE TITLE/SECTION

1 Obstruction of law enforcement 18 U.S.C. §§ 231(a)(3) and 2
during civil disorder

On or about
May 30, 2020

2 Possession of an unregistered 26 U.S.C. § 5861(d) (
firearm/destructive device

On or about
May 30, 2020
Case 1:20-cr-00040-DSC Document 3 Filed 09/08/20 Page 2 of 4

Il. ELEMENTS OF THE OFFENSES
A. As to Count 1: |
In order for the crime of obstruction of law enforcement during civil disord
violation of 18 USC. §§ 231(a)(3) and 2, to be established, the government must prove all ¢
following essential elements beyond a reasonable doubt:
1. That a “civil disorder,” as that term is defined by 18 U.S.C. § 23
existed at the time the defendant acted, or attempted to act.

2. That the civil disorder resulted in the obstruction or dele

“commerce,” as that term is defined in 18 U.S.C. § 232(2), or adversely affected “commerce.

3. That the defendant committed an act, or attempted to commit é

ot, in

f the

2(1),

Ly of

3°

n act

 

for the intended purpose of obstructing, impeding or interfering, either by himself or with someone

else, in a violent manner with a law enforcement officer or officers.
4. That the officer or. officers were lawfully engaged in
performance of their official duties incident to and during the commission of the civil disord
5. That the defendant acted willfully. |

See 18 U.S.C. §§ 231(a)(3), 232(1) and 232(2); see also, United . |
States v. Casper, 541 F.2d 1275, 1276 (8 Cir. 1976).

B. As to Count 2:

the

Cr,

In order for the crime of possession of an unregistered firearm/destructive device,

 

in violation of 26 U.S.C. § 5861(d), to be established, the government must prove all of the

following essential elements beyond a reasonable doubt:
1. That the defendant knowingly possessed a firearm.

2. That this firearm was a destructive device.

 
Case 1:20-cr-00040-DSC Document 3 Filed 09/08/20 Page 3 of 4

i
3. That the defendant knew of the characteristics of the firearm, that is,

that it was a destructive device. |
4. That this firearm could readily have been put in operating condition.
5. That this firearm was not registered to the defendant in the National
Firearms Registration and Transfer Record. It does not matter whether the defendant knew that the

firearm was not registered or had to be registered.
Third Circuit Model Criminal Jury Instruction 6.26.5861. i

Tit. PENALTIES i
A. As to Count 1: Obstruction of law enforcement during civil disorder
(18 U.S.C. §§ 231(a)(3) and 2):
1. The maximum penalties for individuals are:
(a) imprisonment for not more than five (5) years
(b) a fine not more than the greater of:
(1) $250,000
or
(2) an alternative fine in an amount not more than the
greater of twice the gross pecuniary gain to any person or twice the pecuniary loss to any person
other than the defendant, unless the imposition of this alternative fine would unduly compliczte or
prolong the sentencing process (18 U.S.C. § 3571(d)).

(c) a term of supervised release of not more than three (3) years

(18 U.S.C. § 3583).

(d) Any or all of the above.
Case 1:20-cr-00040-DSC Document 3 Filed 09/08/20 Page 4 of 4

B. | As to Count 2: Possession of an unregistered firearm/destructive device
(26 U.S.C. § 5861(d)):
1. A term of imprisonment of not more than ten (10) years (26 US C. §
5871).
2. A fine of not more than $250,000 (18 U.S.C. § 3571(b)(@)).
3. A term of supervised release of not more than three (3) years (18
U.S.C. § 3583). | |

 

 

4. Any or all of the above.

IV. MANDATORY SPECIAL ASSESSMENT

which the defendant is convicted, pursuant to 18 U.S.C. § 3013. .

V. RESTITUTION

Not applicable in this case. .
|

VI. FORFEITURE

As set forth in the Indictment, forfeiture may be applicable in this case. |

Respectfully submitted, . |

SCOTT W. BRADY |
United States Attorney a

/, ft LF Fo

CHRISTIAN A. TRABOLD
Assistant U.S. Attorney
PA ID No. 75013 |

 
